AMENDMENT NO. 1
TO
CREDIT AGREEMENT

THIS AMENDMENT NO. 1 TO CREDIT AGREEMENT (this “Amendment”) dated as of July 1,
2010, is by and among AMERIGAS PROPANE, L.P., a Delaware limited partnership
(the “Borrower”), AMERIGAS PROPANE, INC., a Pennsylvania corporation (the
“General Partner”), PETROLANE INCORPORATED, a Pennsylvania corporation
(“Petrolane”; the General Partner and Petrolane are, on a joint and several
basis, the “Guarantors”; the Borrower, the General Partner and Petrolane are, on
a joint and several basis, the “Obligors”), CITIZENS BANK OF PENNSYLVANIA, as
Syndication Agent, JPMORGAN CHASE BANK, N.A., as Documentation Agent, the
several financial institutions from time to time party to the Credit Agreement
(collectively, the “Banks”; individually, a “Bank”) and WELLS FARGO BANK, N.A.
(as successor by merger to Wachovia Bank, National Association), as
administrative agent for the Banks (the “Agent”).

WITNESSETH:

WHEREAS, the Borrower, the Guarantors, the Agent, and the Banks are parties to
that certain Credit Agreement dated as of April 17, 2009 (as in effect on the
date hereof, the “Credit Agreement”; terms used herein but not otherwise defined
shall have the meanings ascribed to such terms in the Credit Agreement);

WHEREAS, the Borrower and Guarantors have requested that the Agent and the Banks
agree to certain modifications to the terms of the Credit Agreement, including,
without limitation, a request that the Termination Date be extended for a period
of 364 days; and

WHEREAS, the Agent and the Banks have agreed to make such modifications on the
terms and conditions set forth in this Amendment;

NOW THEREFORE, the parties hereto hereby agree as follows:

Section 1. Amendments. Subject to the satisfaction of the conditions precedent
specified in Section 4 below, but effective as of the date hereof, the Credit
Agreement shall be amended as follows:

1.01. Definitions.

(a) Section 1.1 of the Credit Agreement shall be amended by amending and
restating the following definitions to read as follows:

“Applicable Margin” means

(i) with respect to Base Rate Loans, 2.00%; and

(ii) with respect to Eurodollar Rate Loans: 3.00%

“Termination Date” means the earlier to occur of:

(a) June 30, 2011; and



  (b)   the date on which the Commitments terminate in accordance with the
provisions of this Agreement.

1.02. Utilization of Existing Credit Agreement. Section 2.1(b) of the Credit
Agreement shall be deleted in its entirety and the following is substituted in
its place:

“(b) Intentionally omitted.”

1.03 Prepayment or Commitment Reductions Under Existing Credit Agreement.
Section 2.7(a) of the Credit Agreement shall be deleted in its entirety and the
following is substituted in its place:

“(a) Intentionally omitted.”

1.04 Utilization of Existing Credit Agreement. Section 5.2(d) of the Credit
Agreement shall be deleted in its entirety and the following substituted in its
place:

“(d) Intentionally omitted.”

Section 2. Up-Front Fee. On the closing date of this Amendment, the Borrower
shall pay to the Agent, for the account of each Bank, an amount equal to .375%
multiplied by the amount of such Bank’s Commitment (the “Up-Front Fees”).

Section 3. Representations and Warranties. The Borrower and each Guarantor
represent and warrant to the Agent and each Bank that:

(a) It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.

(b) This Amendment has been duly executed and delivered by the Borrower or
Guarantor, as applicable, and constitutes its legal, valid and binding
obligation, enforceable in accordance with its terms, except as such
enforceability may be limited by (i) bankruptcy, insolvency, moratorium or
similar laws affecting creditors’ rights generally and (ii) general principles
of equity (regardless of whether such enforceability is considered in a
proceeding at law or in equity).

(c) No consent, approval or authorization of, or declaration or filing with, any
Governmental Authority is required for the valid execution, delivery and
performance of this Amendment.

(d) The representations and warranties set forth in Article VI of the Credit
Agreement (Sections 6.1 through 6.14 and Sections 6.17 through 6.23 with respect
to the Borrower; Section 6.15 (and such other Sections of Article VI that are
expressly related to Petrolane) with respect to Petrolane; and Section 6.16 (and
such other Sections of Article VI that are expressly related to the General
Partner) with respect to the General Partner) are true and correct in all
material respects on the date hereof as if made on and as of the date hereof
(except to the extent such representations and warranties expressly relate to an
earlier time or date, in which case they shall have been true and correct in all
material respects as of such earlier time or date) and as if each reference in
said Article VI to “this Agreement” includes reference to this Amendment and the
Credit Agreement as amended by this Amendment.

(e) There has occurred since March 31, 2010, no event or circumstance that has
resulted in, or presents a reasonable likelihood of having, a Material Adverse
Effect.

(f) No Default or Event of Default under the Credit Agreement has occurred and
is continuing on the date hereof (before and after giving effect to the
Amendment).

(g) There are no set-offs or defenses against the Notes, the Credit Agreement as
amended by this Amendment or any other Loan Document.

Section 4. Conditions Precedent. The effectiveness of this Amendment is subject
to the satisfaction of the following conditions precedent:

4.01. Execution. This Amendment shall have been executed and delivered by the
Borrower, the Guarantors, the Agent and the Banks, and the Consent attached
hereto (the “Consent”) shall have been executed and delivered by the Restricted
Subsidiaries listed therein.

4.02. Documents. The Agent shall have received the following documents, each of
which shall be in form and substance satisfactory to the Agent:

(a) Resolutions; Incumbency.

(i) Copies of partnership authorizations and resolutions of the board of
directors, as applicable, of the Borrower, each Guarantor and each Restricted
Subsidiary party to the Consent authorizing the transactions contemplated hereby
to which it is a party, certified as of the date hereof by the Secretary or an
Assistant Secretary of such Person; and

(ii) A certificate of the Secretary or Assistant Secretary of the Borrower, each
Guarantor and each Restricted Subsidiary party to the Consent certifying the
names and true signatures of its officers authorized to execute, deliver and
perform, as applicable, on behalf of such Person, the Loan Documents to which it
is a party.

(b) Good Standing. A good standing certificate for the Borrower, each Guarantor
and each Restricted Subsidiary party to the Consent from the Secretary of State
of its state of incorporation or organization, as applicable (in no case earlier
than 60 days prior to the date hereof).

(c) Legal Opinions. An opinion of Morgan, Lewis & Bockius LLP, special counsel
for the Borrower, each Guarantor and each Restricted Subsidiary party to the
Consent, in form and substance reasonably satisfactory to the Agent.

(d) Other Documents. Such other approvals, opinions, documents or materials as
the Agent may reasonably request.

4.03. Fees. Receipt by the Agent of all fees required to be received in
connection with this Amendment, including, without limitation, the Up-Front Fees
payable to the Agent for the account of the Banks.

Section 5. Expenses. The Borrower shall pay (a) all out-of-pocket expenses of
the Agent (including reasonable fees and disbursements of counsel for the Agent)
in connection with the preparation of this Amendment and any other instruments
or documents to be delivered hereunder, any waiver or consent hereunder or
thereunder or any amendment hereof or thereof; and (b) all out-of-pocket
expenses incurred by the Agent and each of the Banks, including fees and
disbursements of counsel for the Agent and each Bank, in connection with any
Event of Default and collection and other enforcement proceedings resulting
therefrom, including out-of-pocket expenses incurred in enforcing the Credit
Agreement as amended by this Amendment, and the other Loan Documents.

Section 6. General. References (i) in the Credit Agreement (including references
to the Credit Agreement as amended hereby) to “this Agreement” (and indirect
references such as “hereunder,” “hereof” and words of like import referring to
the Credit Agreement), and (ii) in the other Loan Documents to “the Credit
Agreement” and “the Agreement” (and indirect references such as “thereunder,”
“thereof” and words of like import referring to the Credit Agreement) shall be
deemed to be references to the Credit Agreement as amended by this Amendment.

Section 7. Miscellaneous. Except as herein provided, the Credit Agreement and
all other Loan Documents shall remain unchanged and shall continue to be in full
force and effect and are hereby ratified and confirmed in all respects. This
Amendment may be executed in any number of counterparts, all of which taken
together shall constitute one and the same amendatory instrument, and any of the
parties hereto may execute this Amendment by signing any such counterpart.
Delivery of an executed counterpart of a signature page to this Amendment by
telefacsimile or by email in portable document format (“.pdf”) shall constitute
delivery of a manually executed counterpart of this Amendment. This Amendment
shall be governed by, and construed in accordance with, the law of the State of
New York.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

BORROWER:

AMERIGAS PROPANE, L.P.

     
By:
  AMERIGAS PROPANE, INC.,
as General Partner
By:
 

 
   

Name: Robert W. Krick



      Title: Vice President and Treasurer



      GUARANTORS:

AMERIGAS PROPANE, INC.

By:
Name: Robert W. Krick
Title: Vice President and Treasurer


PETROLANE INCORPORATED

By:
Name: Robert W. Krick
Title: Vice President and Treasurer


WELLS FARGO BANK, N.A. (as successor by

merger to Wachovia Bank, National Association), as Agent and as a Bank

By:       
Name: Allison Newman
Title: Vice President


CITIZENS BANK OF PENNSYLVANIA,

as Syndication Agent and as a Bank

By:
Name:
Title:

JPMORGAN CHASE BANK, N.A.,

as Documentation Agent and as a Bank

By:
Name:
Title:


CONSENT

Each of the undersigned hereby acknowledges receipt of the foregoing Amendment
and hereby acknowledges and reaffirms that its Subsidiary Guarantee shall remain
in full force and effect and is hereby ratified and confirmed in all respects
notwithstanding the execution of such Amendment and the consummation of the
transactions described or otherwise contemplated therein. Each of the
undersigned hereby acknowledges, confirms and ratifies its obligations under the
Subsidiary Guarantee are valid and binding obligations upon it. Each of the
undersigned further acknowledges that it possesses no defense, offset,
counterclaim, or cross-claim whatsoever to the enforcement of such Subsidiary
Guarantee.

Date: July 1, 2010

AMERIGAS PROPANE PARTS & SERVICE, INC.

By:
Name: Robert W. Krick
Title: Vice President and Treasurer


AMERIGAS EAGLE PROPANE, INC.

By:
Name: Robert W. Krick
Title: Vice President and Treasurer


AMERIGAS EAGLE HOLDINGS, INC.

By:
Name: Robert W. Krick
Title: Vice President and Treasurer


AMERIGAS EAGLE PROPANE, L.P.



      By: AMERIGAS EAGLE HOLDINGS, INC., its general partner

By:
Name: Robert W. Krick
Title: Vice President and Treasurer


AMERIGAS EAGLE PARTS & SERVICE, INC.

By:
Name: Robert W. Krick
Title: Vice President and Treasurer


